          Case 2:20-cv-00891-APG-DJA Document 14 Filed 06/22/20 Page 1 of 2



 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 PAULA PATINO-GARCIA,                                    Case No.: 2:20-cv-00891-APG-DJA

 4          Plaintiff                                     Order Remanding Case for Lack of
                                                             Subject Matter Jurisdiction
 5 v.

 6 BERTHA ZEPEDA LOERA and FD
   NEVADA, LLC,
 7
        Defendants
 8

 9         I previously ordered the defendants to show cause why this action should not be

10 remanded because the petition for removal did not adequately establish either the amount in

11 controversy or the citizenship of defendant FD Nevada, LLC. ECF No. 6. The defendants’

12 supplemental petition for removal sufficiently established the amount in controversy by

13 providing the plaintiff’s demand letter seeking over $170,000. ECF No. 8-6.

14         However, the supplemental petition was still deficient with respect to the citizenship of

15 the members of defendant FD Nevada, LLC. See Johnson v. Columbia Properties Anchorage,

16 LP, 437 F.3d 894, 899 (9th Cir. 2006) (stating that “an LLC is a citizen of every state of which

17 its owners/members are citizens”). The supplemental petition identified FD Nevada, LLC’s

18 “officers” as Alejandro Cesar Orozco and Orza Holdings, LLC and stated they are citizens of

19 Texas. ECF No. 8 at 2. The defendants relied on the Nevada Secretary of State filings for this

20 information, which identified only managers of FD Nevada, LLC. It was unclear whether there

21 are other members in addition to the listed managers, and if so, their citizenship. And one of the

22 identified members is itself a limited liability company, but no information was given about the

23 citizenship of that entity’s members. Before remanding this action for lack of subject matter
          Case 2:20-cv-00891-APG-DJA Document 14 Filed 06/22/20 Page 2 of 2



 1 jurisdiction, I issued a second order to show cause and granted the defendants “one last

 2 opportunity to present evidence to establish complete diversity at the time of removal.” ECF No.

 3 9.

 4         The defendants responded to my second order by again pointing to the Nevada Secretary

 5 of State website to identify the members of Orza Holdings, LLC. As I stated in the second order

 6 to show cause, it is unclear why FD Nevada, LLC cannot state its own citizenship without having

 7 to resort to the Nevada Secretary of State’s website. And I noted that the Secretary of State

 8 website does not necessarily identify all of a limited liability company’s members. Therefore,

 9 simply relying on the Nevada Secretary of State filings, without more, does not establish there

10 are no other members of both FD Nevada, LLC and Orza Holdings, LLC whose citizenship may

11 destroy diversity. I have given the defendants multiple opportunities to establish complete

12 diversity in this case and they have not done so. I therefore remand this action for lack of subject

13 matter jurisdiction.

14         I THEREFORE ORDER that the case is remanded to the state court from which it was

15 removed for all further proceedings. The Clerk of the Court is instructed to close this case.

16         DATED this 22nd day of June, 2020.

17

18
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23



                                                    2
